Filed 3/16/21 In re L.G. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re L.G. et al., Persons Coming                                     B305503
Under the Juvenile Court Law.                                         (Los Angeles County
                                                                      Super. Ct. No. 17CCJP02118A-C)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

SANDRA A.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County. Kim L. Nguyen, Judge. Dismissed in part
and affirmed in part.

     Jesse McGowan, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Rodrigo A. Castro-Silva, Acting County Counsel, Kim
Nemoy, Assistant County Counsel, and Tracey Dodds, Principal
Deputy County Counsel, for Plaintiff and Respondent.

                       _________________________



      Sandra A. (mother) challenges the juvenile court’s order
made at the 12-month review hearing concerning her three
children, L.G. (minor, born May 2009), David G., Jr. (David, born
Sept. 2010), and J.G. (born Feb. 2013). (Welf. & Inst. Code,
§ 366.21, subd. (f).)1 Specifically, she contends that insufficient
evidence supports the juvenile court’s determination that
returning minor to mother would create a substantial risk of
detriment to minor.
      We dismiss that portion of mother’s appeal concerning
David and J.G. as mother did not raise any arguments in her
opening brief regarding those two children. We affirm the
juvenile court’s order concerning minor.
      FACTUAL AND PROCEDURAL BACKGROUND
The Section 300 Petition
      On November 29, 2017, the Los Angeles Department of
Children and Family Services (DCFS) filed a petition on behalf of
the three children pursuant to section 300, alleging that the
children needed the protection of the juvenile court because of



1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 2
domestic violence between mother and David G., Sr. (father).2
DCFS had obtained a removal order that allowed it to detain the
children from father.
Arraignment and Detention Hearing
      The parties appeared for an arraignment and detention
hearing on November 30, 2017. The juvenile court found
continuance in father’s home was contrary to the children’s
welfare, that substantial danger existed to the physical health of
the children, and there were no reasonable means by which the
children could be protected without removing the children from
father’s custody. The juvenile court ordered that the children
remain with mother on the condition that she not drive the
children while under the influence of marijuana. It also ordered
mother not to discuss the dependency case with the children.
Jurisdictional Disposition Hearing
      On February 2, 2018, the juvenile court sustained the
section 300 petition, declaring minor and her siblings to be
dependents of the court, and placed them in mother’s home.
DCFS was ordered to provide family maintenance services to
mother. Mother was granted a permanent restraining order
protecting her from father.
Six-month review hearing
      For the six-month review hearing, DCFS reported that
mother had made a family plan for the two older children to
reside with a relative while she kept the youngest child with her.
Mother told the social worker that she kept in constant contact
with the older children and had enrolled herself and the children



2     Father is not a party to this appeal.




                                 3
in counseling at their school. Mother’s counselor verified working
with the family weekly. DCFS recommended continued family
maintenance services.
       On August 10, 2018, the juvenile court found that
continued jurisdiction was necessary, and continued the matter
with orders for continued family maintenance.
Section 342 Petition
       On October 14, 2018, the children were detained from
mother. On that date, the social worker received a referral
alleging physical abuse by mother of David.
       The social worker went to the paternal grandmother’s home
to investigate the referral. The paternal grandmother said that
she was the monitor for father’s visits. She and mother
exchanged the children at the Temple City Sheriff Station.
       During the last exchange, the paternal grandmother
noticed dried blood on David’s nose. When the paternal
grandmother asked him what had happened, David said that
mother had slapped him on the face twice for misbehaving. The
paternal grandmother went into the police station to report the
incident.
       The social worker then interviewed minor privately. She
was reluctant to disclose that she or her siblings were physically
abused by mother. Once the children were taken into protective
custody, minor disclosed that mother hits David with a “chancla”
(sandal) on his back and bottom when he misbehaves at school.
She denied that mother hit her or her sister.
       Minor was extremely tearful and visibly upset as she
recounted the moment mother was taken into police custody. She
said, “‘It’s David’s fault that my mom got arrested.’” The social
worker told minor that it was not the children’s fault that mother




                                4
was arrested. Minor informed the social worker that mother
always told them that if they said anything to the police and
social workers, they would have to live in a foster home.
       The social worker also interviewed David. He first stated
that mother only hit him with a sandal on his lower back and
buttocks. After several hours, David told the social worker that
mother hits him in the face when he gets in trouble at school. On
that day, he said a “‘bad word’” and when mother heard him, she
slapped him in the face twice, causing his nose to bleed. David
said mother threw a tissue at him and told him to wipe up the
blood. The social worker saw dried blood inside of the child’s left
nostril.
       The social worker also spoke to Deputy Gonzalez at the
Temple City Sheriff Station. Deputy Gonzales stated that the
paternal grandmother brought the children to the Las Tunas
Station to report that mother had physically abused David that
day. David said that mother had slapped him in the face two
times for misbehaving. The second slap caused the child’s nose to
bleed.
       Deputy Gonzalez observed that the child had dried blood on
his nose and a bruise on his left nostril. He stated that Deputy
Rivera had detained mother in the back seat of the patrol car. As
mother was being detained, she turned to David and shouted,
“‘You f***ing did this! Now because of you, you and your sisters
are going to a foster home!’”
       On October 16, 2018, DCFS filed a petition pursuant to
section 342 alleging that the children needed the protection of the
juvenile court because of mother’s physical abuse of David.
       Both mother and father appeared for an arraignment and
detention hearing held the following day. At that hearing,




                                 5
mother requested that the girls (minor and J.G.) be released into
her care, as they were differently situated from David. The
juvenile court denied her request, and detained all three children.
The juvenile court granted DCFS discretion to release the
children to any appropriate relative and set a jurisdictional
hearing in December 2018.
Jurisdiction/Disposition Report
       The November 29, 2018, jurisdiction/disposition report on
the section 342 petition reiterated what mother had done and
said to David.
       Mother refused to provide law enforcement with her home
address. The children had been placed with a maternal step-
grandmother.
       The children were interviewed in the home of their
maternal step-grandmother. Minor told the social worker, “‘I’m
worried about my brother because he’s really not behaving or
listening to anyone.’” She also stated, “‘When we were going to
visit with our dad, we were getting ready and he [David] was
watching TV. My mom told him to get ready and he wasn’t
listening at first. We were at the car and when my brother
opened the trunk he said a bad word and my mom told him to get
in the car and she went to smack him in the mouth, but she
missed and hit his nose. She didn’t mean to scratch his nose; it’s
just cause she has long nails.’”
       The social worker asked minor if she had ever seen mother
hit David before and she said, “‘No.’” The social worker then
asked what mother did to discipline David when he did not
behave and minor said, “‘She would put him on time out or send
him to his bed.’” Minor denied that mother ever hit her or her
sister.




                                 6
       When the social worker interviewed David, he denied that
mother had slapped him. He said that mother made his nose
bleed, but he forgot how. He admitted that someone told him not
to talk about how mother made his nose bleed, but when asked
who told him, he again said he forgot.
       Five-year-old J.G. was also interviewed. She said, “‘I worry
about my brother cause sometimes he’s bad.’” She disclosed that
mother “always” hits him, sometimes with her hand or a belt.
       Mother was also interviewed for the report. She described
David as always being in trouble, and stated that his behavior
was worse when he visited with father.
       Mother explained what had happened on the day the
children were detained. She said that on Saturday, she went to
get each of them their own pumpkins so they could carve them.
David was poking his sisters with the pumpkin knife so she took
it away and told him he could not carve anymore. Mother’s sister
had baked cookies for everyone, but David had woken up early
the next morning and ate all the cookies.
       Mother said that later that day she herded the children
into the car to visit with father. When David got to the car, he
got his car seat from the trunk. He let go of the car trunk and
said, “‘Oh shit.’” Mother said she did not hear what David said so
she asked him, but he would not tell her. Instead, he just
smirked. He just kept smirking, so mother smacked him in the
mouth, but when she did, he put up his arms to block the blow,
and she ended up hitting his nose.
       DCFS recommended that the children remain in
placement, and the parents receive reunification services.




                                 7
Jurisdiction/Disposition Hearing
      On December 6, 2018, mother pled no contest to an
amended section 342 petition.3
      The juvenile court then proceeded into the dispositional
phase of the matter. The children’s attorney agreed with a
suitable placement order for the children, even though the
children wished to return to mother’s home. Counsel also
requested more intensive services for David.
      Mother requested that the children be returned to her care.
She objected to DCFS’s request that she participate in a
psychological evaluation, and the juvenile court determined that
mother’s mental health needs could best be addressed in
individual counseling.
      The juvenile court ordered the children removed from
mother’s custody and suitably placed. It ordered mother to
complete a parenting course for children with special needs, and
participate in counseling with a licensed therapist.
Status Review Report
      On May 22, 2019, DCFS submitted its six-month review
report to the juvenile court for the section 366.21, subdivision (e),
hearing. Mother reported that she was in counseling at Arroyo
Vista Family Health, but did not provide DCFS with the name of
her therapist until late April 2019. She also reported that she


3      As amended, the sustained section 342 petition provides
that on October 14, 2018, mother slapped David’s face, inflicting
bruising and bleeding to his left nostril. “Such physical discipline
was excessive and caused the child unreasonable pain and
suffering. The mother’s physical discipline of the child endangers
the child’s physical health and safety, placing” all three children
at risk of suffering serious physical harm.



                                  8
was receiving mental health services at Via Care. She began
counseling there on March 8, 2019, but her therapist’s last day
working in that facility was on March 22, 2019. Although the
social worker called numerous times, she was not able to
determine if mother had been assigned another therapist.
Mother said that she was an outpatient with the Department of
Mental Health, and had been diagnosed with “‘Major Depressive
Disorder, Recurrent Episode, Moderate.’” She met with a
licensed clinical social worker once a month. Unfortunately, the
licensed clinical social worker would not share information about
mother’s treatment beyond the dates that she received treatment.
       According to the DCFS social worker, mother was
combative during most contacts with the social worker, and
contacts usually ended with mother yelling and screaming and
causing the office security to request she leave the office. During
a discussion in late April 2019, the social worker asked mother
about her housing, but mother was unwilling to confirm her
current housing or address.
Last Minute Information Report
       On July 16, 2019, DCFS reported that father was
concerned with the maternal grandmother’s ability to monitor
mother’s visits. According to father, the maternal grandmother
was frightened of mother and did not want any problems with
her. The maternal grandmother had texted father and stated
that she hated monitoring the visits. In addition, there was an
incident during a visit where mother’s boyfriend became angry
with the maternal aunt, and mother slapped him and told him to
leave. The children were upset, and J.G. was crying. David told
father that he was afraid something would happen to the
maternal grandmother.




                                 9
Section 366.21, Subdivision (e), Hearing
       At the July 16, 2019 hearing, DCFS moved to admit its
reports into evidence.
       Mother then introduced her documentation, including a
letter from Arroyo Vista indicating that mother had received
therapy from April 3, 2018, through August 20, 2018. Mother
had been diagnosed with “Major Depressive Disorder and Anxiety
Disorder.” The letter concluded by stating that mother would
benefit from regular ongoing therapy to address her symptoms
and needed to continue to work on her therapeutic goals. Mother
also moved into evidence several letters from Via Care,
summarizing efforts for her therapy, including a statement that
mother had completed her therapy assessment on May 24, 2019,
and was participating in weekly one-hour individual sessions.
       In addition, mother offered an April 22, 2019, letter from
the Los Angeles County Department of Mental Health, which
provided that mother had been diagnosed with Major Depressive
Disorder, and was receiving treatment. Her next scheduled
appointment was for June 6, 2019.
       Last, mother produced a letter from Barrio Action dated
May 29, 2019, stating that she had enrolled in a 12-week
parenting program, and had thus far attended seven sessions.
She received a certificate of completion of parenting class dated
July 2, 2019.
       Mother’s counsel informed the juvenile court that mother
was seeking a home of parent order, or in the alternative,
unmonitored visitation with the children. Mother then testified
on her own behalf.
       Mother testified that she understood her case was in
dependency court because she hit her son, causing him to bleed.




                               10
She was in counseling, and had been diagnosed with depression
and anxiety. She had been seeing one of her therapists for a
month. Her other therapist she saw once every two months. She
had been dealing with past trauma in therapy, and learned that
she needed to spend more time outdoors.
       Mother stated that at her visits she went to the park,
Chuck E. Cheese’s, and the movies with the children, as well as
other activities. She also took them to the library so that they
could improve their reading skills.
       In addition, mother testified that she had been a stay-at-
home mother for 10 years, and her children were everything to
her. She promised that she would not repeat her mistake.
       Mother testified that the paternal grandmother would say
anything to get what she wanted, and she lied when she said the
children told her that mother’s boyfriend was present during the
visits. Mother testified that she would not give the social worker
her address because the social worker had threatened her prior
roommate, and had given her address to father.
       On cross-examination, mother was questioned about an
incident when security had to be called to remove her from the
DCFS office. Mother explained that she had complained that the
social worker was not helping her. According to mother, the
dispute with the social worker at the DCFS office was centered
around the social worker not providing mother a receipt for a
document mother gave to the social worker. Then, according to
mother, the social worker told her that she was not going to do
anything for mother, including approving funds for
transportation. Mother began to raise her voice. She contended
that she was in control, and that she was only raising her voice to




                                11
get someone’s attention so that she could get a new social worker.
Security was called because she was loud.
      After entertaining closing argument, the juvenile court
granted mother continued family reunification services and
unmonitored visitation in a public setting.
Status Review Report
      On December 24, 2019, DCFS reported that David had had
ongoing issues with hitting other children and not following
instructions at school.
      In September 2019, the social worker attended a
wraparound meeting with the service providers for David.
Present at the meeting were mother, the caregiver, the three
children, the maternal aunt, mother’s parent partner,4 and a
child and family specialist. The team members stated that David
was doing well at home and at school. As the meeting continued,
the social worker asked if the team would be able to provide bunk
beds and car seats for the children as the children were currently
sleeping on mattresses on the floor. The parent partner stated
that she would make a request for the bunk beds and car seats,
but she could not guarantee anything.
      Mother then stated that the request for the bunk beds and
car seats had been pending for months. The social worker



4     “Parent Partners have successfully navigated the
[dependency] system and now work in partnership with DCFS to
provide support, information and mentorship to parents who
have recently lost custody of their children.”
( [as of Mar. 9, 2021], archived at
)




                                12
explained that DCFS had to exhaust resources to see if the bunk
beds and car seats could be obtained via a donation. Mother
appeared angry, and accused the caregiver and social worker of
lying. The social worker asked mother if a meeting could be
scheduled to address her concerns rather than discussing them in
front of the children. Mother told the caregiver, “‘You lie and [the
social worker] lies . . . to me so who is telling the truth,’” and the
caregiver began to cry and said, “‘I am trying to help you, I don’t
lie to you.’” The social worker asked mother to leave the meeting
as the caregiver was crying and the children were present.
Mother refused to leave, so the social worker asked that the
children go to their bedroom.
       Finally, mother left the meeting with her parent partner.
The caregiver then told the social worker that mother had been
upset since Friday when she went to the school for an event for
David and the school refused to allow mother inside the school
until it obtained approval from DCFS. The school contacted
DCFS, which gave permission for mother to be present. The
caregiver’s adult daughter stated that while at the school event,
mother became angry with the caregiver because she had not
purchased the school tickets for the children’s pizza and yelled at
the caregiver while in the presence of the children.
       The parent partner returned to the meeting without
mother, and told the team that mother appeared to be bullying
the caregiver. The caregiver cried and stated that mother blamed
her for things; she tried her best to stay quiet, followed through
on the visits, and allowed mother to take the children to the
doctor. The caregiver stated, “‘The mother tells me I have my
parental rights and I can take them to the doctor and that is the
way she is, she is angry and upset and wants things her way, like




                                 13
the bunk beds and the car seats. I told her I would buy the car
seats at Walmart and she said no, [she did not] want car seats
from Walmart and that is the way she is, she has to have things
her way or she gets mad.’”
        The wraparound members suggested that the caregiver not
monitor visits for mother and mother’s visits should not take
place in the caregiver’s home.
        After speaking with the team and the caregiver, the social
worker spoke to the children. The children were upset, and
minor and J.G. asked when they were going to see mother. The
social worker apologized to the children.
        DCFS reported that mother received mental health services
from January through December 2019 at Northeast Mental
Health and met monthly with a psychiatric social worker. Her
last therapy session took place on December 9, 2019. On
December 12, 2019, the clinical supervisor said that mother had
informed the clinic that she would no longer be attending their
clinic.
        In January 2019, mother had a psychiatric consultation,
and the psychiatrist recommended psychiatric medication for her.
Mother declined and no further appointments with the
psychiatrist were scheduled.
        Mother received individual therapy with Via Care from
May 2019 through August 2019. According to the therapist’s
progress letter, mother had been participating in weekly
individual therapy sessions consistently and was on track to
complete the services. During her time in therapy, her goal had
been to increase her coping skills to regulate her mood. She also
received psychoeducation regarding trauma, healthy
relationships, and generational patterns of abuse. The therapist




                               14
recommended that mother continue behavioral health therapy to
continue to engage in healthy coping and cognitive behavioral
therapy.
       Mother then attended individual therapy at Hillsides
Baldwin Park office, and signed a release of information so that
the social worker could speak with the clinic. The clinical
supervisor stated that the therapy notes indicated that the
therapist and mother were working on issues related to anxiety.
       DCFS opined that mother still did not understand that her
behavior was the reason her children were removed from her
care. After all, in July 2019, mother stated she had hit David
and, “‘as a scolding,’” she had to attend parenting classes. When
asked what she would do differently other than hitting David,
mother stated, “‘He was hitting the girls, he was fighting, you
don’t want me to punish him. I was trying to discipline him and
nothing worked. I ran out of options. I would do the same thing
as before even though I got arrested.’” And, during a meeting
with the social worker and her supervisor in mid-December 2019,
mother stated, “‘The father is the one at fault for all of this case
and that is the reason why we are all f***ed up.’”
       DCFS recommended that mother participate in a
psychological evaluation to assess what services and intervention
might be best for the parents.
Section 366.21, Subdivision (f), Hearing
       At the January 14, 2020, 12-month review hearing, mother
requested that her visitation with the children revert to
unmonitored. The children’s counsel recommended that
visitation remain monitored. The juvenile court ordered that
mother have monitored visitation, and continued the matter for
an evidentiary hearing.




                                 15
Last Minute Information for the Court
       On March 12, 2020, DCFS reported that, in general, the
monitored visits between mother and the children went well. The
children enjoyed their visits with mother. However, there was an
incident at minor’s school on January 25, 2020.
       Minor had won second place at a science fair, and her
school was holding an event to hand out prizes. The social
worker contacted the school and informed it that mother could
attend the ceremony. According to the caregiver and father,
while at the school, the children had run to mother and had
unmonitored contact with her. Father said that during the
unmonitored visitation, mother interrogated the children and
told them that father had cheated on her.
       The social worker talked to mother’s current therapist.
When the social worker asked the therapist if they had addressed
mother’s conduct at the team meeting concerning the children,
the therapist stated, “‘We talked about it but I cannot disclose
any information to you.’” When the social worker asked if
anxiety was a trigger for mother’s anger, the therapist reiterated
that she could not disclose any information.
Contested Section 366.21, Subdivision (f), Hearing
       On March 12, 2020, DCFS and mother moved various
reports and documents into evidence.
       Mother then called the maternal aunt as her first witness.
She testified that it had been years since she had seen mother
and the children together. She also stated that if the children
were returned to mother, she would be able to offer mother any
assistance she needed.
       Mother testified next. She said she understood that the
case was in dependency court because she had hit her son, and




                               16
she understood that that was the wrong thing to do. She had
attended parenting classes and participated in therapy. She had
also attended counseling sessions with three different therapists.
The first time she switched counselors was because the sessions
were too infrequent. Then she participated in a 12-week
program, and she started with another therapist in October 2019.
       Mother also stated that she enrolled in anger management.
However, she had just enrolled, and had not actually attended
any classes as of the day of the hearing.
       On cross-examination, mother said that in her current
therapy sessions she discussed missing her children and learning
to talk without attitude and be friendlier.
       At the conclusion of mother’s testimony, the juvenile court
entertained closing argument. Mother requested that the
juvenile court find that DCFS had failed to make reasonable
efforts to assist her. She also requested that the children be
returned to her care, or, in the alternative, that her visitation
with the children be liberalized. Counsel for the children
requested continued reunification services for mother and that
mother’s visitation with her children be liberalized after she
completed a certain number of anger management classes.
Counsel concluded with “I do believe the court can find by [a]
preponderance of the evidence a substantial risk of detriment to
the children if they were returned to mother’s care today.” DCFS
argued that it had made reasonable efforts, and agreed with the
children’s counsel that the children should not be returned to
mother at that time.
       Ultimately, the juvenile court found that DCFS had
demonstrated by a preponderance of the evidence that there was
a risk of harm of returning the children to mother because




                                17
mother had not yet learned to control her anger. In support, the
juvenile court referenced the incident at the team meeting when
mother lost control and accused the social worker and the
children’s caregiver of lying while the children were present,
causing the caregiver to cry and upsetting the children.
Additionally, mother’s parent partner was concerned that mother
was bullying the caregiver. The juvenile court stated, “And I
think this actually goes to the heart of what the court has
observed in court, which is that whenever the mother—when
there are criticisms of the mother, the mother reacts and
everyone is wrong, she is defensive, she engages in conduct that
is not productive, and that she effectively bullies other people.”
       The juvenile court then adopted the suggestion of the
children’s counsel, and liberalized mother’s visitation to
unmonitored after she completed six anger management sessions.
DCFS was given discretion to limit mother’s visitation to
monitored if there were any incidents of inappropriate
discussions of the case with the children or incidents of anger by
mother.
Appeal
       Mother timely filed her notice of appeal, challenging the
juvenile court’s March 12, 2020, order concerning all three
children.
                           DISCUSSION
I. Forfeiture
       Mother filed a notice of appeal concerning all three
children. However, her opening brief only discusses minor. In
fact, mother specifically argues that only minor should be
returned to her because she is in a different position than her
siblings. Mother’s failure to make an argument concerning David




                               18
and J.G. forfeits any argument concerning them. (In re Daniel M.
(2003) 110 Cal.App.4th 703, 707, fn. 4.) It follows that mother’s
appeal concerning these two children is dismissed.
II. Substantial evidence supports the juvenile court’s
determination that return of minor to mother created a
substantial risk of detriment to minor
         A. Applicable law and standard of review
         At the 12-month review hearing, which is a permanency
hearing, the juvenile court “shall determine the permanent plan
for the child, which shall include a determination of whether the
child will be returned to the child’s home and, if so, when
 . . . . After considering the relevant and admissible evidence, the
court shall order the return of the child to the physical custody of
his or her parent or legal guardian unless the court it finds, by a
preponderance of the evidence, that the return of the child to his
or her parent or legal guardian would create a substantial risk of
detriment to the safety, protection, or physical or emotional well-
being of the child. The social worker shall have the burden of
establishing that detriment.” (§ 366.21, subd. (f)(1).)
         “‘At the dispositional hearing, and at each review hearing
prior to permanency planning, there is a statutory presumption
that the child will be returned to parental custody. . . . At 6–,
12–, and 18–month review hearings the juvenile court must
return the child to the custody of the parent unless it determines,
by a preponderance of the evidence, that return of the child would
create a substantial risk of detriment to the child’s physical or
emotional well-being.’ [Citation.]” (David B. v. Superior Court
(2004) 123 Cal.App.4th 768, 789 (David B.).)
         The “substantial risk of detriment” standard “must be
construed as a fairly high one. It cannot mean merely that the




                                19
parent in question is less than ideal, did not benefit from the
reunification services as much as we might have hoped, or seems
less capable than an available foster parent or other family
member.” (David B., supra, 123 Cal.App.4th at p. 789.)
       “In evaluating detriment, the juvenile court must consider
the extent to which the parent participated in reunification
services. [Citations.] The court must also consider the efforts or
progress the parent has made toward eliminating the conditions
that led to the child’s out-of-home placement. [Citations.]” (In re
Yvonne W. (2008) 165 Cal.App.4th 1394, 1400.)
       “We review the juvenile court’s finding of detriment for
substantial evidence. [Citations.] Under that standard we
inquire whether the evidence, contradicted or uncontradicted,
supports the court’s determination. We resolve all conflicts in
support of the determination, indulge in all legitimate inferences
to uphold the findings and may not substitute our deductions for
those of the juvenile court. [Citations.]” (Georgeanne G. v.
Superior Court (2020) 53 Cal.App.5th 856, 864–865.)
       B. Analysis
       Applying these legal principles, we conclude that ample
evidence supports the juvenile court’s finding that minor would
have been at substantial risk of serious physical harm if returned
to mother. DCFS filed a section 300 petition at the onset of these
proceedings because of domestic violence between mother and
father. During the pendency of these proceedings, the children
were detained from mother because of her physical abuse of
David. While these proceedings were continuing, mother
repeatedly demonstrated that she had not gained any insight into
her anger management issues. She was repeatedly combative
with the DCFS social worker. The maternal grandmother was




                                20
afraid of her. During a wraparound meeting, mother got angry
and accused the caregiver and social worker of lying; in fact,
mother’s parent partner believed that mother was bullying the
caregiver. In July 2019, mother still did not have a grasp on why
her children had been detained from her. And, by the time of the
March 12, 2020, hearing, although mother had enrolled in anger
management, she had not actually attended any classes. While
we applaud mother’s efforts in therapy, we cannot agree that her
issues have been resolved such that minor could have been
returned to her custody safely.
       On appeal, mother agrees that there was substantial
evidence to support the juvenile court’s continued removal of
David and J.G. However, she claims that minor is differently
situated from her younger siblings and could therefore be safely
returned to mother’s custody. Specifically, she contends that any
risk of physical abuse to minor is low because (1) she had never
been the target of physical abuse, (2) she lacked the behavioral
issues that contributed to David’s abuse, and (3) she was older
and capable of reporting any abuse to father or any other
relatives. We cannot agree.
       Even though minor may not have been the target of
mother’s physical abuse, it is undisputed that mother physically
abused David. (See In re D.B. (2018) 26 Cal.App.5th 320, 330–
331 [evidence that parents hit child with a belt four times a
month, leaving him with wounds in different stages of healing,
supported juvenile court’s finding that child’s sibling was at
substantial risk of serious physical abuse].) And, there is ample
evidence of mother displaying inappropriate angry behavior at
persons other than David, whose “negative behavior,” according
to mother, “was undeniably a contributing factor.” Mother




                               21
displayed inappropriate behavior to the caregiver and the social
worker. In addition, the children reported seeing mother strike
her boyfriend during a monitored visit. Under these
circumstances, the fact that minor was articulate and could
report any abuse should it occur is not grounds for reversal. (In
re N.M. (2011) 197 Cal.App.4th 159, 165 [juvenile court need not
wait until a child is abused or injured before taking steps to
protect the child].)
       In re Hailey T. (2012) 212 Cal.App.4th 139 does not compel
a different result. In that case, after an infant presented with
unexplained injuries, the juvenile court removed both the infant
and his older sister from parental custody. (Id. at p. 145.) The
appellate court reversed as to the older sister. After all, there
was no evidence that she was ever a victim of abuse in the
parents’ home, she was articulate and attended school, and there
was “abundant evidence that [the parents] were good parents
who enjoyed a healthy relationship.” (Id. at p. 147.) In addition,
there was no evidence of domestic violence between them; neither
parent had substance abuse problems; and there was no evidence
that either parent “suffered from mental health conditions,
developmental delays or other social issues that often are at the
root of dependency cases and might place children at continuing
risk in the home.” (Ibid.) Furthermore, the parents “started
services at the earliest opportunity, showed progress in the
services and had meaningful and productive visits with the
children.” (Id. at pp. 147–148.)
       For the reasons set forth above, the factual scenario in In re
Hailey T. is a far cry from the situation in the instant case.




                                 22
                           DISPOSITION
       Mother’s appeal concerning David and J.G. is dismissed. In
all other respects, the juvenile court’s order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                             ______________________________, J.
                                   ASHMANN-GERST


We concur:



_______________________________, P. J.
           LUI



_______________________________, J.
           CHAVEZ




                               23